      Case 3:20-cv-00470 Document 8 Filed 08/12/20 Page 1 of 3 PageID #: 33



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


                                                    )
OHIO VALLEY ENVIRONMENTAL                           )
COALITION, WEST VIRGINIA                            )
HIGHLANDS CONSERVANCY, and                          )
SIERRA CLUB,                                        )
                                                    )
                       Plaintiffs,                  )
v.                                                  )   CIVIL ACTION NO. 3:20-cv-00470
                                                    )
AUSTIN CAPERTON, Secretary,                         )
West Virginia Department of                         )
Environmental Protection,                           )
                                                    )
                       Defendant.                   )

                    MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

       Defendant, Austin Caperton, Secretary of the West Virginia Department of

Environmental Protection (“DEP”), moves to dismiss the Complaint of Plaintiffs Ohio Valley

Environmental Coalition, West Virginia Highlands Conservancy, and Sierra Club on the basis of

res judicata, and for lack of subject matter jurisdiction and for failure to state a claim under to

Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) because Eleventh Amendment sovereign

immunity bars Plaintiffs’ claims against the DEP under the holding of the seminal case, Bragg v.

West Virginia Coal Ass'n, 248 F.3d 275 (4th Cir. 2001).

       Further, DEP seeks to dismiss Plaintiffs’ Complaint under Federal Rule of Civil

Procedure 12(b)(1) because Plaintiffs have failed to establish the existence of a justiciable case

or controversy with regards to the DEP under Article III of the Constitution. Specifically,

Plaintiffs lack standing to prosecute their claims and their claims are not ripe for adjudication.

Accordingly, DEP requests that this Court dismiss Plaintiffs’ Complaint in its entirety.
     Case 3:20-cv-00470 Document 8 Filed 08/12/20 Page 2 of 3 PageID #: 34



Dated: August 12, 2020               /s/ Kevin W. Barrett
                                    Benjamin L. Bailey (WVSB #200)
                                    Kevin W. Barrett (WVSB #13569)
                                    Maggie B. Burrus (WVSB #12518)
                                    BAILEY & GLASSER LLP
                                    209 Capitol Street
                                    Charleston, West Virginia 25301
                                    Telephone: (304) 345-6555
                                    Facsimile: (304) 342-1110
                                    bbailey@baileyglasser.com
                                    kbarrett@baileyglasser.com
                                    mburrus@baileyglasser.com

                                    Attorneys for the Defendant




                                       2
     Case 3:20-cv-00470 Document 8 Filed 08/12/20 Page 3 of 3 PageID #: 35



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


                                                   )
OHIO VALLEY ENVIRONMENTAL                          )
COALITION, WEST VIRGINIA                           )
HIGHLANDS CONSERVANCY, and                         )
SIERRA CLUB,                                       )
                                                   )
                       Plaintiffs,                 )
v.                                                 )    CIVIL ACTION NO. 3:20-cv-00470
                                                   )
AUSTIN CAPERTON, Secretary,                        )
West Virginia Department of                        )
Environmental Protection,                          )
                                                   )
                       Defendant.                  )


                                 CERTIFICATE OF SERVICE
        I, Kevin W. Barrett, do hereby certify that on August 12, 2020, I electronically filed the
foregoing “Motion to Dismiss Plaintiffs’ Complaint” with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to the following CM/ECF
participants:

                              J. Michael Becher, Esquire
                              Derek Teaney, Esquire
                              Appalachian Mountain Advocates
                              P. O. Box 507
                              Lewisburg, WV 24901

                                                       /s/ Kevin W. Barrett
                                                       Kevin W. Barrett (WVSB #13569)
